335 So. 2d 663 (1976)
In re Paul W. SHOCKLEY
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1541.
Supreme Court of Alabama.
July 2, 1976.
William J. Baxley, Atty. Gen., and Joseph G. L. Marston III, Asst. Atty. Gen., for petitioner.
Donald E. Holt, Joe M. Patterson, Jr., and J. Douglas Evans, Florence, for respondent.
MADDOX, Justice.
Defendant Shockley's conviction for assault with intent to murder was reversed by the Court of Criminal Appeals, 58 Ala.App. 335 So. 2d 659, because Shockley was effectively denied the right to confront a witness, an alleged accomplice, who was called by the prosecution and asked several questions, but who refused to answer any questions. We granted certiorari to review the judgment.
After review, we are of the opinion that the judgment of the Court of Criminal Appeals is due to be affirmed.
The Court of Criminal Appeals found that the defendant, Shockley, "did not invite or instigate the refusal" of the accomplice to testify; consequently, the case is controlled by Douglas v. Alabama, 380 U.S. 415, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965), a strikingly similar case.
AFFIRMED.
JONES, SHORES, EMBRY and BEATTY, JJ., concur.